Citation Nr: 1819394	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 099 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection right shoulder condition as secondary to a pilonidal cyst.   

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to poloidal cyst.  

5.  Entitlement to a compensable rating for recurrent perirectal abscess status-post pilonidal cystectomy from May 10, 2010 to June 16, 2015 and from October 1, 2015 to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1990.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case has a complex procedural history.  The September 2010 rating decision granted service connection for a recurrent perirectal cyst and denied service connection for left shoulder arthralgia and for the left knee condition.  

A Notice of Disagreement was received in September 2010 regarding the issues of an increased rating for the Veteran's recurrent perirectal abscess in remission (cyst), service connection for the left shoulder, and service connection for the left knee.  Another NOD was filed by the Veteran in November 2012 regarding the Veteran's cyst. 

In October and November 2012, the Veteran filed a new claim for a low back condition and right shoulder condition to include as secondary to the pilonidal cyst, and alcohol abuse secondary to the pilonidal cyst.  A June 2013 rating decision erroneously duplicated a previous rating decision, which granted service connection for painful scars, granted service connection for a scar, residual of pilonidal cyst, denied service connection for the Veteran's right shoulder, denied service connection for the Veteran's degenerative disc disease, denied service connection for alcohol abuse.  In this decision, the RO also denied eligibility to a 10 percent evaluation based upon multiple, noncompensable service connected disabilities.

Another rating decision was produced by the RO in August 2013, which denied service connection for depression, a right shoulder condition, degenerative disc disease, and alcohol abuse.  

In November 2013, the Veteran filed a Notice of Disagreement pertaining to the issues of increased rating for painful scars, increased rating for scar residuals of the pilonidal cyst, and entitlement to eligibility to a 10 percent evaluation based upon multiple, noncompensable service connected disabilities.  In November 2013, a Statement of the Case was issued pertaining to the issues of increased rating for a recurrent perirectal abscess in remission, service connection for left shoulder arthralgia, and service connection for the left knee.  

The Veteran filed a formal appeal (via VA form 9) for the issues of increased rating for a recurrent perirectal abscess in remission, service connection for left shoulder arthralgia, and service connection for a left knee condition.  

In December 2013, the Veteran filed a notice of disagreement regarding the issues of an increased rating for painful scars, increased rating for residual scars of a pilonidal cyst, service connection for depression, service connection for a right shoulder condition, service connection for lumbar degenerative disc disease, service connection for alcohol abuse, and entitlement to eligibility to a 10 percent evaluation based upon multiple, non-compensable service connected disabilities.  
An April 2014 rating decision mistakenly granted service connection for painful scars and residual scars of a pilonidal cyst.  The decision also denied service connection for depression, a right shoulder condition, degenerative disc disease, alcohol abuse, and eligibility to a 10 percent evaluation based upon multiple, non-compensable service connection.  The RO issued a corrective deferral in May 2014.
The Veteran attended a Hearing at the RO before a Decision Review Officer (DRO) during which he withdrew the issues of service connection for alcohol abuse, entitlement to a 10% evaluation for multiple non-compensable disabilities, entitlement to an evaluation in excess of 10% for painful scars, and entitlement to a compensable evaluation for a scar residual to pilonidal cystectomy.  

A November 2014 Rating Decision granted service connection for major depressive disorder.  In December 2014, a Statement of the Case was issued pertaining to service connection for the right shoulder secondary to the Veteran's service connected perirectal abscess and service connection for the Veteran's lumbar spine secondary to the perirectal abscess.  In December 2014, the Veteran filed a formal appeal via a VA Form 9 pertaining to the issues of service connection for a lumbar degenerative disc disease and a right shoulder condition.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The Veteran was granted a Temporary and Total Evaluation due to convalescence for his recurrent perirectal abscess status-post pilonidal cystectomy from June 17, 2015 to September 31, 2015 in a September 2017 rating decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy) paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for a left shoulder condition is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's right shoulder disorder is not due to his service connected recurrent pilonidal cyst.

2. The evidence of record does not show a current diagnosis for a left knee condition or any left knee condition during service, and the evidence of record does not support that a left knee condition was attributable to or related to service.

3.  The Veteran's degenerative disc disease of the lumbar spine was not manifest during service, was not manifest within one year of separation, and is not attributable to or related to service or the Veteran's service connected recurrent pilonidal cyst.

4. The Veteran's service-connected recurrent pilonidal cyst is productive of symptoms consistent with pain and a reoccurring need for outpatient drainage procedures with no provider issued evidence of additional periods of convalescence; separate service connection is in effect for functional impairment due to painful/unstable scars associated with perirectal abscess/pilonidal cyst under Diagnostic Codes 7804 and 7805.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2017).

2. The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for a 20 percent rating, but no higher, under Diagnostic Code 7820 effective May 10, 2010 to March 3, 2013, and a 10 percent rating, but no higher, under Diagnostic Code 7820 from March 4, 2013 to February 8, 2017 (excluding the period for which a total rating is in effect) for recurrent perirectal abscess status-post pilonidal cystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when disability may have been more severe at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.
III. FACTS AND ANALYSIS 

Right Shoulder

The Veteran claims that his right shoulder disorder is related to his service connected recurrent perirectal abscess status-post pilonidal cystectomy.  The Veteran meets the first element of secondary service connection, as he has a current diagnosis of right shoulder rotator cuff tendinopathy, torn labrum, and bursitis.  See July 2014 VA examination report.  The Veteran meets the second criteria for secondary service connection, as he is service connected for recurrent perirectal abscess status-post pilonidal cystectomy.  The Veteran submitted a private medical opinion from Dr. L.E.N. dated April 10, 2013 which stated that it is more likely than not that the Veteran's right shoulder arthralgia is associated with the poor sleep positioning associated with the long history of  pilonidal cyst/abscess on the left side.  A VA medical opinion from July 2014 states that trying to offload the buttocks should not put any significant strain on the shoulder, and it is therefore unlikely that any significant overuse of the right shoulder is due to the cyst.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).

In rendering the April 2013 opinion, Dr. L.E.N. provided a diagnosis of right shoulder arthralgia which is essentially pain of the joint.  Generally, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Dr. L.E.N. does not account for the Veteran's underlying diagnosed right shoulder rotator cuff tendinopathy, torn labrum, and bursitis, and explain why the symptoms the Veteran experiences are not due to those underlying conditions, and he does not relate the underlying conditions to the cyst. For these reasons, the Board does not find Dr. L.E.N.'s opinion persuasive.  In contrast, the July 2014 VA opinion accounts for the Veteran's diagnosed right shoulder conditions, and he provided a supporting rationale for finding no evidence that the cyst impacts the right shoulder in any significant way much less aggravate the conditions beyond their normal progression. The Board finds the unfavorable VA opinion dispositive of the nexus question presented in this case. 

Accordingly, the preponderance of the evidence is against the claim.  Thus, service connection for a right shoulder disability is not warranted. 

Left Knee 

The Veteran testified during his October 2016 Hearing that he injured his left side while playing basketball during unit physical training, and injured his left shoulder and left knee.  The Veteran was seen at sick call for his shoulder, but the Veteran's service treatment records are silent for any treatment relating to his left knee.  The Veteran has no shown current diagnosis of a left knee condition.  The Veteran has presented no nexus evidence of a left knee injury or its relation to his active service.  Because no elements of service connection are met with respect to the Veteran's claim of entitlement to service connection for a left knee condition, the claim must be denied.  

Degenerative disc disease of the lumbar spine

The Veteran testified in his October 2016 hearing that his degenerative disc disease is secondary to his service connected pilonidal cyst due to his sleeping position.  The Veteran has a current diagnosis of degenerative disc disease.  See VA examination, July 2014.  Therefore the Veteran meets the first criterion for secondary service connection.  The Veteran also meets the second criterion for secondary service connection, a service connected disability, as the Veteran is service connected for his pilonidal cyst.  However, the Veteran does not successfully meet the third criterion, a medical nexus between the service connected disability and his degenerative disc disease.  In July 2014, the Veteran was rendered a negative nexus opinion by a VA examiner which stated that it is unlikely that Veteran's service connected recurrent abscesses/pilonidal cyst has contributed significantly to the development of degenerative disc disease or spondylosis in the lumbar spine, because shifting his weight to offload the painful cyst can cause some strain on the back, but is not likely to result in such advanced spine disease.  The Veteran has not submitted any positive medical nexus opinions.  

The Board has considered the Veteran's own opinion that his low back disability is related to his service connected pilonidal cyst.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's low back disability is not related to service or service connected disability.  Accordingly, service connection is not warranted.  

Recurrent perirectal abscess status-post pilonidal cystectomy

During the period on appeal, the Veteran's recurrent perirectal abscess status-post pilonidal cystectomy has manifested in pain and a recurrent need for outpatient draining procedures.  The Veteran has already been granted a Temporary and Total Evaluation due to a documented period of leave of absence from June 17, 2015, to September 31, 2015.  The Veteran was noted to have subsequent cyst drainage in December 2016, but no documentation of extended convalescence was provided by the Veteran's physician.  

The VA rating schedule does not have a Diagnostic Code specific to the Veteran's disability.  A noncompensable rating was assigned under Diagnostic Code 7820.   DC 7820 instructs the rater to evaluate as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7804 and 7805); or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118 , DC 7820. 

Diagnostic Codes 7801, 7802, 7804 and 7805 pertain to scars not of the face, head or neck.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar. Pursuant to DC 7805, a scar may be rated on any disabling effects not considered as part of DCs 7801-7804 under an appropriate diagnostic code. 
Effective March 4, 2013, the Veteran was granted a 10 percent rating under Diagnostic Code 7804 for painful/unstable scars secondary to his perirectal abscess/pilonidal cyst associated with recurrent perirectal abscess in remission status/post pilonidal cystectomy, and effective February 9, 2017, the Veteran was granted a 20 percent rating for the disability.  In the listed rationale for the rating, the RO mentioned pain of the left gluteal cleft status post incision.  The Veteran was also given a separate noncompensable rating under Diagnostic Code 7805 for the residual scar of the pilonidal cystectomy from May 10, 2010.  As such, the Board finds that granting the Veteran an additional rating for the symptoms and disorder already addressed would constitute pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, the Board finds that the Veteran's overall disability has been 20 percent disabling for the entire appeal period.  As such, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, under Diagnostic Code 7820 effective May 10, 2010 to March 3, 2013 and a 10 percent rating, but no higher, under Diagnostic Code 7820 from March 4, 2013 to February 8, 2017. 


ORDER

Entitlement to service connection for a right shoulder condition as secondary to a pilonidal cyst is denied.  

Entitlement to service connection for a left knee condition is denied. 

Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to poloidal cyst is denied. 


Entitlement to a 20 percent rating under Diagnostic Code 7820 effective May 10, 2010 to March 3, 2013 and a 10 percent rating under Diagnostic Code 7820 from March 4, 2013 to February 8, 2017 (excluding the period for which a total rating is in effect) for recurrent perirectal abscess status-post pilonidal cystectomy is granted, subject to the law and regulations governing the award of monetary benefits. 


REMAND

The Veteran's service treatment records document complaints of left shoulder pain for a two month period.  A report of medical history upon discharge also shows that the Veteran reported a loss of range of motion in his left shoulder.  The Veteran was noted to have a left rotator cuff tear, shown in an MRI during a visit to his private physician in April 2013.  No further information was noted regarding the age or chronicity of the rotator cuff tear.  While the Veteran's VA examination showed only arthralgia, the Board notes that only x-rays were taken, and not MRIs, which would show soft tissue injury such as rotator cuff tears.  The Veteran's original claim was for a left shoulder condition, and not specifically arthralgia, and the Board finds that an additional examination is needed in order to ascertain whether or not the Veteran has a current left shoulder disorder other than arthralgia, and to determine the etiology therefrom.   

The Board also notes that the VA examiner based his opinion regarding the etiology of the Veteran's arthralgia upon the premise that the Veteran worked as a machinist.  However, the Veteran testified during his October 2016 Board hearing that he worked as a computer specialist, and was not required to do any heavy lifting.  Given the new information presented by the Veteran, the Board finds that it is necessary to request that the examiner submit a new opinion regarding the etiology of the Veteran's left shoulder condition.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any pertinent treatment records for his left shoulder.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all updated VA treatment records.  These records should be obtained and associated with the Veteran's electronic record.  If no additional records exist, this should be noted in the record.

3. The Veteran should be scheduled for a new VA examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to review all of the evidence of record, including the Veteran's lay assertions, and state all of the Veteran's current left shoulder diagnoses, and to opine as to whether it is at least as likely as not that any of the Veteran's left shoulder diagnoses manifested during or as a result of active service.  

4.  After completing the requested actions, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


